— Order, Supreme Court, New York County (William J. Davis, J.), entered July 9, 1991, which dismissed the complaint upon the ground of release, unanimously affirmed, without costs.
This action to recover damages for personal injuries sustained in a car accident was properly dismissed by reason of the release dated September 14, 1987, executed by plaintiff and her husband, which "made clear beyond any possible doubt that [its] scope * * * extended to potential liability for damages for personal injuries, however serious” (Sofio v Hughes, 162 AD2d 518, 519, lv denied 76 NY2d 712).
Plaintiff failed to raise a material issue of fact that this unambiguous release was procured by fraud, misrepresenta*81tion or mutual mistake. Concur—Wallach, J. P., Kupferman, Asch and Rubin, JJ.